EASE 1:44-€F:88859-LAK Becument 920-1FiIbtecovONaIZOPagagk afdf1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

(Bropesed}—

- against - Order

11 Cr 59 (LAK)

RICHARD VASQUEZ,
Defendant.

 

X

Upon the application of the defendant, RICHARD VASQUEZ, Reg. # 64760-054, though his
attorney, Daniel S. Parker of Parker and Carmody, LLP, Mr. Vasquez is in need of his medical records to
present to his attorney,

Wherefore, Mr. Vasquez is currently incarcerated in the USP Canaan in Pennsylvania, under
registration number 64760-054 and unable to transmit a release form through counsel, and

Wherefore, time is of the essence:
IT |S HEREBY ORDERED THAT:

Notwithstanding any provision of the Health Insurance Accountability and Portability Act of
1996, any medical provider to Mr. Vasqeuz, including the Bureau of Prisons, shall immediately disclose

to his counsel, Daniel S. Parker, any and al EGER in its papsensia relating to Mr. Delgado.
Wee ice.

SO ORDERED.

Dated: New York, New York

September 4 , 2020
de, Oe.

we”
THE HONORABLE LEWIS. UAPLAN

UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
